Citation Nr: 0842371	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected tear of the left rectus femoris muscle.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a left mid-foot crush injury.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
October 2000 and from March 2003 to July 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that continued a current 30 percent rating for the service-
connected rectus femoris disability and also granted service 
connection for residuals of a left mid-foot crush injury and 
assigned a noncompensable (no percent) rating effective from 
March 30, 2004.  

As the rating claim for left foot crush injury involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

In March 2008, the Board remanded the case to the RO to 
schedule the veteran for a hearing before the Board.  In 
September 2008 the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran testified in September 2008 that his service-
connected disability of the left rectus femoris muscle and 
left foot crush injury had both become significantly worse 
since his last VA examination in September 2004.  

 When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The case is accordingly remanded to the RO so that the 
veteran may be afforded a VA examination.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating, and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  

The letter should address the elements 
for increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO should ask the veteran to identify 
any VA or non-VA medical providers having 
existing records not yet considered, and 
to provide VA with authorization to 
obtain records from any non-VA medical 
providers.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disabilities that 
are not already of record in the claims 
file.  

2.  The RO should schedule the veteran 
for VA examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examiner should indicate in the 
report the entire file was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his left rectus 
femoris muscle disability and his left 
mid-foot crush injury residuals, and 
should also address the veteran's 
assertions regarding those conditions.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail, in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should indicate whether 
there is pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional loss of function due to 
these factors.  If the examiner is unable 
to make such a determination it should be 
so indicated in the record.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for increased ratings in light of all 
pertinent evidence and legal authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



